DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-7, 10 and 11 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Allowable Subject Matter
Claim 8 and similarly claim 26 recite, inter alia, “wherein a first film layer is formed over the first surface and a second film layer is formed over the second surface of the substrate core, and wherein the first and second film layers are in direct contact with the magnetic sheath”.  (Emphasis added).
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 8, was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claim Rejections - 35 USC § 112
The rejection of Claims 1-11 under 35 U.S.C. 112(b), is hereby withdrawn subsequent Applicant’s amendment of 11/30/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zillmann et al., (hereinafter Zillmann), U.S. Patent Application Publication 2014/0092574, in view of Mano et al. (hereinafter Mano), U.S. Patent Application Publication 2010/0117779, and further in view of Yokoyama et al. (hereinafter Yokoyama), U.S. Patent Application Publication 2008/0143468.
Regarding Claim 1, Zillmann teaches, an inductor (Fig. 2B), comprising; 
a substrate core (210); 
a conductive through-hole (250) through the substrate core; and 
a magnetic sheath (magnetic material 141) around the conductive through hole, 
wherein the magnetic sheath is separated from the conductive through hole by a barrier layer (dielectric layer 260)
that is formed over an inner surface (inner surface of 141) of the magnetic sheath...(Zillmann: Figs. 2A and 2B, para. [0031], [0032]).

the barrier layer further vertically overlapping with the substrate core.
However, Mano teaches (Fig. 4A), “and over first and second surfaces (top and bottom of 30 covered by resin 38) of the magnetic sheath (30)”.  (Mano: Fig. 4A, para. [0055], [0056]).
Further, Yokoyama teaches (Fig. 6), the barrier layer (37) further vertically overlapping with the substrate core (1).  (Yokoyama: Figs. 5 and 6, para. [0049], [0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the barrier layer of Zillmann to include the barrier layer on top and bottom of the magnetic sheath of Mano, the motivation being “to fix the inductor to the substrate” [0017].  (Mano: Fig. 4A, para. [0017]).  
Further, it would have been obvious, to modify the barrier layer of the combination of Zillmann and Mano to include the barrier layer vertically overlapping with the substrate core of Yokoyama, the motivation being “for forming the first and second coil conductors 4, 5, the first and second external electrodes 7, 8, and the first and second connection conductors 6, 9” [0051].  (Yokoyama: Fig. 6, para. [0051]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Zillmann in view of Mano and further in view of Yokoyama further teaches, wherein the first surface of the magnetic sheath (Zillmann: Figs. 2A and 2B, para. [0031]).
Regarding Claim 3, the combination of Zillmann in view of Mano and further in view of Yokoyama further teaches (Yokoyama: Fig. 6), wherein the barrier layer (Yokoyama: seed layer 37 is analogous to the barrier layer) is in contact with and over the first surface of the substrate core and the second surface of the substrate core, the motivation being “for forming the first and second coil conductors 4, 5, the first and second external electrodes 7, 8, and the first and second connection conductors 6, 9” [0051].  (Yokoyama: Figs. 5 and 6, para. [0049], [0051]).
Regarding Claim 4, the combination of Zillmann in view of Mano and further in view of Yokoyama further teaches, wherein the magnetic sheath (Zillmann: 141) is fully embedded, wherein an outer surface (Zillmann: an outer surface of 141) of the magnetic sheath is in direct contact with the substrate core (Zillmann: 210).  (Zillmann: Figs. 2A and 2B, para. [0031]).
Regarding Claim 5, the combination of Zillmann in view of Mano and further in view of Yokoyama further teaches (Yokoyama: Fig. 6), wherein a thickness of the barrier layer is 1 um or less (Yokoyama: “0.1 .mu.m” [0063]), the motivation being “for forming the first and second coil conductors 4, 5, the first and second external electrodes 7, 8, and the first and second connection conductors 6, 9” [0051].  (Yokoyama: Fig. 6, para. [0051], [0063]).
Regarding Claim 6, the combination of Zillmann in view of Mano and further in view of Yokoyama further teaches, wherein a thickness of the magnetic sheath is 50 um or greater (Zillmann: “T.sub.1 is between 350 and 650 .mu.m” [0032]).  (Zillmann: Fig. 2B, para. [0032]).
Regarding Claim 7, the combination of Zillmann in view of Mano and further in view of Yokoyama further teaches, wherein the first surface (Mano: top of 30) of the magnetic sheath is not substantially coplanar with a first surface (Mano: top of 13) of the substrate core and 
wherein the second surface (Mano: bottom of 30) of the magnetic sheath is not substantially coplanar with a second surface (Mano: bottom of 13) of the substrate core, the motivation being “to fix the inductor to the substrate” [0055].  (Mano: Fig. 4A, para. [0017], [0055]).
Regarding Claim 10, the combination of Zillmann in view of Mano and further in view of Yokoyama further teaches, wherein a permeability of the magnetic sheath is greater than 10, (Mano: “100 to 150” [0070]), the motivation being to provide a core part “so that the sintered ferrite has a relative density of at least 95%, and preferably, at least 98%...and a saturation magnetization of about 0.4 T” [0070].  (Mano: Figs. 4A and 6, para. [0055], [0070]).
Regarding Claim 11, the combination of Zillmann in view of Mano and further in view of Yokoyama further teaches, further comprising a plugging layer (Mano: 34) filling the conductive through-hole, wherein the plugging layer comprises a dielectric material (Mano: hollow part 34), the motivation being “releas[ing] a stress caused by a difference (Mano: Fig. 4A, para. [0055]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
2/18/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837